Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 07/15/2021 is acknowledged.
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/15/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SUZUKI (2005/0127579-of record).
Regarding claims 1 and 5-6, SUZUKI discloses a method for producing molded article of reclaimed thermoplastic resin comprising:
	producing a thermoplastic polymer comprising recycled thermoplastic resin [0114];
	introducing supercritical fluid such as nitrogen or carbon dioxide [0069] into heating cylinder that is easily mixed and dissolved into the thermoplastic polymer that is melted [0069];
	injecting the melted thermoplastic polymer mixed with supercritical fluid into a mold cavity for foaming with gas counter pressure [0070] wherein foaming is controlled by setting proper pressure and temperature [0069]; and
	cooling the cavity [0084].
	Regarding claim 2, SUZUKI discloses thermoplastic resin accumulates in the sprue [0008].
	Regarding claim 4, SUZUKI discloses cellulose acetate [0031].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI (2005/0127579-of record) as applied to claims 1-2 and 4-6 above and in further view of GUNES et al. (2015/0102528)
	The teachings of SUZUKI are applied as described above for claims 1-2 and 4-6.
	Regarding claim 3, SUZUKI is silent to the extruder comprising twin screws.  However, GUNES et al. teach a method of molding thermoplastic with supercritical fluid in an extruder comprising twin screws [0078].  Therefore, it would have been obvious to one of ordinary skill in the art to have substituted twin screws of GUNES et al. for the screw of the extruder of SUZUKI for predictable results of molding a thermoplastic with supercritical fluid.  

Allowable Subject Matter
Claims 7-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742